PER CURIAM:
This claim was submitted to the Court for decisionupon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On May 22,2000, claimant was traveling on his motorcycle on W V Route 10 in Cabell County when he came upon a curve in the highway where the pavement was covered in sand. At this location, respondent had placed sand in the road to absorb some substance that had spilled onto the roadway. The sand caused claimant *51to lose control of his motorcycle and he slid some twenty-five to thirty feet on his side. Claimant suffered scrapes and bruising in the accident and his motorcycle sustained damage.
2. Respondent was responsible for the maintenance of WV Route 10 in Cabell County and respondent failed to maintain properly this road for the traveling public on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage and he suffered personal injuries alleged to be in the amount of $9,000.00.
4. Respondent agrees that the any damages suffered by the claimant is its responsibility, but respondent submitted the issue of damages to the Court for determination after a hearing on this issue.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of WV Route 10 on the date of this incident; that respondent exhibited reckless disregard for the safety of the travelers of WV Route 10 in failing to remove the excessive sand left on the roadway at this location; and that the negligence of respondent was the proximate cause of the personal injuries suffered by claimant and the damages to claimant’s vehicle. Claimant asserts that he did not receive medical treatment for his injuries, but he has permanent scarring to his leg and his arm. Claimant established that his motorcycle sustained damages in the amount of $2,841.22, and he ruined his clothing for a loss of $210.00. Additionally, the Court has determined that claimant experienced pain and suffering as well as permanent scars to his leg and arm such that an award of $500.00 is fair and reasonable. Thus, claimant may make a total recovery for his sustained loss in the amount of $3,551.22.
Accordingly, the Court is of the opinion to and does make an award to claimant in the amount of $3,551.22.
Award of $3,551.22.